Citation Nr: 0508471	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-29 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1956.  He died in August 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Buffalo, 
New York Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for multiple myeloma.


FINDINGS OF FACT

1.  The veteran appealed an August 2003 rating decision 
denying service connection for multiple myeloma.

2.  In January 2005, prior to a decision by the Board on the 
appeal, the Board was notified that the veteran died on 
August [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim.  
38 U.S.C.A. §§ 7104(a), 7108 (West 2002); 38 C.F.R. § 20.1302 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed to the Board the August 2003 rating 
decision denying service connection for multiple myeloma.  
Unfortunately, the veteran died while his appeal was pending 
before the Board.

The United States Court of Appeals for Veterans Claims and 
the United States Court of Appeals for the Federal Circuit 
both have indicated that, as a matter of law, claims for 
veterans' benefits do not survive the death of the claimant.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has became moot by virtue of the death of the appellant, and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§§ 7104(a), 7108; 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


